           Case 1:18-vv-00020-UNJ Document 58 Filed 01/13/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-20V
                                         UNPUBLISHED


    INGRID M. LARISH,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: December 13, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On January 3, 2018, Ingrid Larish filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered
on October 31, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On September 6, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for her SIRVA. On December 12, 2019, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$100,666.48. Proffer at 1. In the Proffer, Respondent represented that Petitioner


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00020-UNJ Document 58 Filed 01/13/20 Page 2 of 5



agrees with the proffered award. Id. at 1-2. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $100,666.48 (representing compensation in the amount of
$100,000.00 for pain and suffering and $666.48 in unreimbursable expenses) in
the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:18-vv-00020-UNJ Document 58 Filed 01/13/20 Page 3 of 5



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

*****************************
INGRID M. LARISH,           *
                            *
                Petitioner, *
                            *
v.                          *                               No. 18-20V (ECF)
                            *                               CHIEF SPECIAL MASTER
                            *                               BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
                Respondent. *
*****************************

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

      On September 3, 2019, respondent filed a Vaccine Rule 4(c) report advising that, in light

of Special Master Dorsey’s Fact Ruling finding onset of petitioner’s alleged SIRVA within 48

hours of vaccination, and the medical evidence submitted in this case, respondent would not

defend the case on other grounds during proceedings before the Office of Special Masters, and

requested a ruling on the record. On September 6, 2019, Special Master Dorsey entered a Ruling

on Entitlement, finding petitioner, Ingrid M. Larish, entitled to Vaccine Act compensation for

her Table SIRVA injury.

I.    Amount of Compensation

       Respondent now proffers that, based on the Special Master’s entitlement decision and the

evidence of record, petitioner should be awarded $100,666.48. 1 This amount represents all




1
  The parties have no objection to the amount of the proffered award of damages. Assuming the
special master issues a damages decision in conformity with this proffer, the parties waive their
right to seek review of such damages decision. However, respondent reserves his right, pursuant
to 42 U.S.C. § 300aa-12(e), to seek review of the Special Master’s September 6, 2019,
entitlement decision.
                                                1
            Case 1:18-vv-00020-UNJ Document 58 Filed 01/13/20 Page 4 of 5



elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

II.       Items of Compensation and Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

damages decision and the Court’s judgment award the following: 2

      A. Petitioner’s Damages
          A lump sum payment of $100,666.48 (comprised of $100,000.00 for pain and suffering

and $666.48 in unreimbursable expenses) in the form of a check payable to petitioner, Ingrid M.

Larish.

      B. Guardianship
          Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                GABRIELLE M. FIELDING
                                                Assistant Director
                                                Torts Branch, Civil Division


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                   2
        Case 1:18-vv-00020-UNJ Document 58 Filed 01/13/20 Page 5 of 5



                                   /s/ DHAIRYA D. JANI
                                   DHAIRYA D. JANI
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Torts Branch, Civil Division
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-4356
Dated: December 12, 2019




                                      3
